Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 6/17/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 3/19/2021. 
Claim Status
	Claims 1-20 are pending.
	Claims 1-7 are withdrawn, non-elected without traverse.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tong Wu, Reg. No. 43,361 on 7/9/2021.
The application has been amended as follows: 
Claims 1-7. (Canceled).
Claim 8. (Currently Amended) A photodiode device, comprising: a substrate being first type heavily doped and comprising a first surface and a second surface opposite to each other, wherein the first type heavily doped substrate serves as a first 
an epitaxial layer grown on the second surface of the substrate, wherein the epitaxial layer is first type lightly doped, and is exposed by the trench; 
a second electrode region formed within the trench and being second type heavily doped, wherein the epitaxial layer and the second electrode region form a PN junction of the photodiode device, and the second electrode region is electrically isolated from the first electrode region; 
a passivation layer formed on the first surface of the substrate and covering the first electrode region and the second electrode region, the passivation layer filling the trench and defining a surface having a portion over the trench disposed away from the first surface of the substrate; wherein the surface extends over both the trench and regions of the first surface of the substrate outside the trench and is substantially planer; wherein the passivation layer consists of a single layer of like material throughout the single layer; and
first and second electrical contacts penetrating through the passivation layer to extend to the respective first type heavily doped substrate and the second electrode region, respectively, wherein the second electrical contact is metallic and extends to the second electrode region from the passivation layer surface portion over the trench along a direction substantially perpendicular to the first surface of the substrate.
Claim 12. (Canceled).
Claim 13. (Currently Amended) The photodiode device of claim 8, 9, or 10
a first type heavily doped layer formed on a surface of the epitaxial layer facing away from the first surface of the substrate; and 
an insulating layer formed on the first type heavily doped layer.  
Claim 14. (Currently Amended) A photodiode detector, comprising:
An array comprising a plurality of photodiode devices of claim 8, 9, or 10
Claim 17. (Canceled).
Claim 20. (Currently Amended) The photodiode device of claim8,
wherein the passivation layer has a tapered cross section having a decreasing width from the first surface toward the second surface.

	Reasons for Allowance
Claims 8-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a device/method” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2013/0241021 A1 to Stenson in combination of US 2004/0113185 A1 to Shibayama) substantially teach some of following limitations:
Stenson in combination of Shibayama discloses a photodiode device (Fig. 1), comprising: 
a substrate (Stenson’s 10 made of 12, 40 in Fig. 1) being first type (P type) heavily doped (12 and 40 are P type heavily doped) and comprising a first surface (bottom surface of 10 in Stenson’s Fig. 1) and a second surface (upper surface of 10) opposite to each other, wherein the first type heavily doped substrate (10, P type) serves as a first electrode region (40) of the photodiode device, and wherein the substrate (10) defines a trench (trench for 52,54,80) having an opening on the first surface (bottom surface of 10) and extending into the substrate (10) toward the second surface (upper surface of 10 in Stenson’s Fig. 1); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Stenson’s Fig. 1, annotated. 
an epitaxial layer (20 in Stenson’s Fig. 1, epitaxial layer described in [0059]) grown on the second surface of the substrate (upper surface of 10), wherein the epitaxial layer (20) is first type (P type) lightly doped, and is exposed by the trench (trench for 52, 54, 80); 
a second electrode region (50 in Stenson’s Fig. 1) formed within the trench and being second type heavily doped (N++ type), wherein the epitaxial layer (20) and the second electrode region (50) form a PN junction of the photodiode device (50 is the photodetector semiconductor region described in [0051]), and the second electrode region (50) is electrically isolated from the first electrode region (40), 
a passivation layer (passivation layer comprising dielectric layer 90, thermal oxide 80 and insulating sheath 54 in Stenson’s Fig. 1) formed on the first surface of the substrate (the bottom surface of 10) and covering the first electrode region (40) and the second electrode region (50), the passivation layer (90,80,54) filling the trench (trench for 52,54,80) and defining a surface (the bottom surface of 90) having a portion over the trench disposed away from the first surface of the substrate (the bottom surface of 10); wherein the surface (the bottom surface of 90) extends over both the trench and regions of the first surface of the substrate outside the trench (regions of the bottom surface of 10 outside the trench) and is substantially planer; … and 
first and second electrical contacts (68/70 and 52/56/58/60 in Stenson’s Fig. 1) penetrating through the passivation layer (90,80,54) to extend to the respective first type heavily substrate (10) and the second electrode region (50), respectively, wherein the second electrical contact (52/56/58/60 in Stenson’s Fig. 1) is metallic (Shibayama discloses that an electrode pad 13 in Fig. 2, described in [0113], connected by an aluminum wiring 12 to a p+ type impurity diffusion region 5 of an photodiode 2. Therefore, Stenson’s second electrical contact 52/56/58/60 can be metallic as modified by Shibayama’s metallic of 13 with 12) and extends to the second electrode region (Stenson’s 50) from the passivation layer surface portion over the trench (Stenson’s passivation layer 90,80,54’s surface portion of 90 over the trench) along a direction substantially perpendicular to the first surface of the substrate (Stenson’s vertical direction substantially perpendicular to the bottom surface of 10 ). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Shibayama’s Fig. 2, annotated. 	
However, Stenson in combination of Shibayama does not teach the limitations of “wherein the passivation layer consists of a single layer of like material throughout the single layer” as recited in claim 8. Therefore, the claim 8 is allowed. 
Regarding claims 9-11, 13-16 and 18-20, they are allowed due to their dependencies of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARUN LU/Primary Examiner, Art Unit 2898